Examiner’s Amendment
1.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner’s amendment was given by Mr. Fauth via a telephone communication on August 1, 2022.

2.	The application has been amended as follows:
	Claims 2-3, 9-10, 16-17 have been canceled. New claims 21-26 have been added. Claims 1, 8 and 15 have been amended as follows.

Claim 1.	(Currently Amended) A method within a wireless communication network, the method comprising:
receiving, from a communication device, a packet data protocol (PDP) connectivity request, wherein the PDP connectivity request comprises a request for an identity of a domain name system (DNS) of the wireless communication network; 
providing, to the communication device, a PDP connectivity response, wherein the PDP connectivity response comprises the identity of the DNS of the wireless communication network; 
receiving, from the [[a]] communication device, a request to connect to a data network via the wireless communication network, wherein the receiving comprises receiving, from the communication device, a create session request; 
providing, to the communication device, a create session response message, wherein the create session response message comprises (i) a configuration setting for the communication device to use DNS 
facilitating connection of the communication device to the data network via the wireless communication network.  

Claim 8.	(Currently Amended) A non-transitory storage medium comprising instructions stored thereon, the instructions being executable by one or more processors to perform actions comprising:
receiving, from a communication device, a packet data protocol (PDP) connectivity request, wherein the PDP connectivity request comprises a request for an identity of a domain name system (DNS) of a wireless communication network; 
providing, to the communication device, a PDP connectivity response, wherein the PDP connectivity response comprises the identity of the DNS of the wireless communication network; 
receiving, from a communication device, a request to connect to a data network via the [[a]] wireless communication network, wherein the receiving comprises receiving, from the communication device, a create session request; 
providing, to the communication device, a create session response message, wherein the create session response message comprises (i) a configuration setting for the communication device to use DNS 
facilitating connection of the communication device to the data network via the wireless communication network.  

Claim 15.	(Currently Amended) An apparatus comprising:
one or more processors; and
a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by the one or more processors to cause the processors to perform one or more actions comprising:
receiving, from a communication device, a packet data protocol (PDP) connectivity request, wherein the PDP connectivity request comprises a request for an identity of a domain name system (DNS) of a wireless communication network; 
providing, to the communication device, a PDP connectivity response, wherein the PDP connectivity response comprises the identity of the DNS of the wireless communication network; 
receiving, from a communication device, a request to connect to a data network via the [[a]] wireless communication network, wherein the receiving comprises receiving, from the communication device, a create session request; 
providing, to the communication device, a create session response message, wherein the response message comprises (i) a configuration setting for the communication device to use DNS 
facilitating connection of the communication device to the data network via the wireless communication network.  

Claim 21.	(New) The method of claim 1, wherein facilitating the connection of the communication device further comprises: 
facilitating the connection of the communication device to the data network through a DNS IP address of the DNS IP addresses.

Claim 22.	(New) The non-transitory storage medium of claim 8, wherein facilitating the connection of the communication device further comprises: 
facilitating the connection of the communication device to the data network through a DNS IP address of the DNS IP addresses.

Claim 23.	(New) The apparatus of claim 15, wherein facilitating the connection of the communication device further comprises: 
facilitating the connection of the communication device to the data network through a DNS IP address of the DNS IP addresses.

Claim 24.	(New) The method of claim 1, wherein the DNS includes a first DNS server in the wireless communication network and a second DNS server external to the wireless communication network.

Claim 25.	(New) The non-transitory storage medium of claim 8, wherein the DNS includes a first DNS server in the wireless communication network and a second DNS server external to the wireless communication network.

Claim 26.	(New) The apparatus of claim 15, wherein the DNS includes a first DNS server in the wireless communication network and a second DNS server external to the wireless communication network.


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/Viet D Vu/
Primary Examiner, Art Unit 2448
8/2/22